343 F.2d 166
CONSTRUCTION PRODUCTS CORPORATION and C.P.C. Chemical &Plastics Corporation, a Florida Corporation, Appellees,v.DI-NOC CHEMICAL ARTS, INC., Appellant.
No. 9774.
United States Court of Appeals Fourth Circuit.
Argued March 2, 1965.Decided March 11, 1965.

H. Stephen Madsen, Cleveland, Ohio (Joseph T. Gorman, Kent, Ohio, A. Baron Holmes III, Charleston, S.C., Baker, Hostetler & Patterson, Cleveland, Ohio, and Hagood, Rivers & Young, Charleston, S.C., on brief), for appellant.
Don G. Nicholson, Miami, Fla., and Ernest F. Hollings, Charleston, S.C.  (Hollings & Hawkins, Charleston, S.C., and Nicholson, Howard & Brawner, Miami, Fla., on brief), for appellees.
Before BRYAN and J. SPENCER BELL, Circuit Judges, and HUTCHESON, District Judge.
PER CURIAM.


1
This is an appeal1 from an order of the district court denying a foreign corporate defendant's motions to dismiss the action for lack of in personam jurisdiction and for improper venue or, in the alternative, to transfer the case under 28 U.S.C.A. 1404(a) to the Northern District of Ohio.


2
The court's order was based upon the complaint, exhibits attached thereto, and affidavits.  We agree that at this stage of the case, the motions were properly denied.  Accordingly, the judgment is affirmed.


3
Affirmed.



1
 Jurisdiction is based on 28 U.S.C.A. 1292(b)